United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 14, 2003

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-10211
                           Summary Calendar



EDWARD JAMES CALHOUN,

                                     Plaintiff-Appellant,

versus

CLYDE HARGROVE; MARK ATKINS,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:99-CV-00219
                      --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Edward James Calhoun, Jr., Texas prisoner # 680175, appeals

from an order granting summary judgment to defendants in his 42

U.S.C. § 1983 complaint.    This is Calhoun's second appearance

before this court.   In his first appeal from the district court's

FED. R. CIV. P. 12(b)(6) dismissal, we held that Calhoun's claims

that he was verbally abused and harassed and forced to beg for

food on one occasion failed to allege a physical injury as

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10211
                               -2-

required by 42 U.S.C. § 1997e(e) and were not actionable as

Eighth Amendment violations under 42 U.S.C. § 1983.    We remanded,

however, for the court to conduct an evidentiary hearing on

Calhoun's claim that Hargrove violated his Eighth Amendment right

to be free from cruel and unusual punishment by forcing him to

work beyond his medical restrictions, thereby causing him to have

dangerously elevated blood pressure readings on June 24, 1999.

We directed the court to consider whether this incident had

caused any physical injury to Calhoun.   See Calhoun v. Hargrove,

312 F.3d 730, 734-35 (5th Cir. 2002).

     Calhoun now argues that the magistrate judge erroneously

granted Hargrove summary judgment without considering his entire

medical record and without appointing him counsel.    Our review of

the record shows that the magistrate judge did not err in

concluding that there was no showing of physical injury to

Calhoun and properly granted summary judgment.   See 42 U.S.C.

§ 1997e(e); Herman v. Holiday, 238 F.3d 660 (5th Cir. 2001).     We

also conclude that the magistrate judge did not abuse his

discretion by not appointing counsel for Calhoun.     See Jackson v.

Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986); Ulmer v.

Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).

     Calhoun argues that the magistrate judge failed to notice

that his complaint also requested injunctive relief and that a

physical injury is not required for such a claim.    We have

already determined that Calhoun's claims for verbal abuse and
                            No. 03-10211
                                 -3-

harassment are not actionable under the Eighth Amendment.   See

Calhoun, 312 F.3d at 734.   Further, injunctive relief in

connection with Calhoun's claim that he was forced to work beyond

his medical restrictions is moot because he asserted that he has

been relieved of all job duties.   Cf. Herman, 238 F.3d at 665

(claims for declaratory and injunctive relief following alleged

exposure to asbestos rendered moot by prisoner's transfer to

another correctional facility).

     AFFIRMED.